VAUGHN, Judge.
Defendant’s first assignment of error challenges the admissibility of the green bottle and the 17 foil packets it contained on the grounds that they were discovered as the result of a warrantless search of an automobile at a time and place remote from the arrest of defendant. Defendant had not objected to earlier testimony that the State’s Exhibit (the green bottle containing foil packages) contained heroin. Upon defendant’s *583objection, the court excused the jury, conducted a voir dire and, upon findings of fact which are supported by the evidence, concluded that the search was lawful and allowed the exhibit in evidence.
A warrantless search and seizure based upon a reasonable belief arising out of circumstances known by the seizing officers that an automobile contained articles which the officers are entitled to seize has been held to be valid. Carroll v. United States, 267 U.S. 132, 69 L.Ed. 543; Brinegar v. United States, 338 U.S. 160, 93 L.Ed. 1879. A warrantless search and seizure based upon probable cause has been held to be lawful though conducted at a time and place remote from the time and place of the original detention of the vehicle. Chambers v. Maroney, 399 U.S. 42, 26 L.Ed. 2d 419. In Chambers, the police had probable cause to believe that four men, carrying guns and the fruits of a robbery, had fled the scene of the crime in a car of a particular description. Based upon this probable cause, the police stopped a particular car, took the occupants into custody, removed the car to the police garage and searched it without a warrant, seizing certain incriminating evidence which was used to convict the occupants of the car. Discussing the choices of immediately conducting a warrantless search based upon probable cause at the scene and on the other hand seizing and holding a car before presenting the probable cause issue to a magistrate, the court concluded that, “Given probable cause to search, either course is reasonable under the Fourth Amendment.”
In the present case, the record discloses that the police had probable cause, based upon the testimony of three witnesses given to Officer Ruckart, to believe that defendant and a brown Pinto automobile bearing the license number in question were connected with a murder committed on Christmas Day, 1971. A warrant for the arrest of defendant was outstanding. The officers had probable cause to believe that the brown Pinto, or some article contained within it, was subject to seizure in connection with the investigation of that murder. It has long been the rule that discovered evidence which is not related to the crime which created a basis for the search originally, is admissible. Harris v. United States, 331 U.S. 145, 91 L.Ed. 1399; Abel v. United States, 362 U.S. 217, 4 L.Ed. 2d 668, reh. den. 362 U.S. 984, 4 L.Ed. 2d 1019. We hold that the admission into evidence of the green bottle and the 17 foil packets containing *584traces of heroin did not violate any rights of defendant and does not constitute prejudicial error.
Defendant’s argument that the amount of heroin seized is insufficient to support a conviction and that judgment of non-suit should have been entered for that reason is without merit. The possession of any quantity of the drug heroin constitutes a felony under the provisions of the North Carolina Controlled Substances Act.
Defendant, through his court appointed counsel, has brought forward and argued other assignments of error. After due consideration, we hold that they fail to disclose prejudicial error.
No error.
Judges Hedrick and Graham concur.